Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-4,10-13, and 15 of Group I and claims 30,31,33,36 and 39 of Group III  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.

3.	Applicant’s election without traverse of Group II, claims 16-17,21-23, and 25, in the reply filed on 6/13/2022 is acknowledged.

Status of the application.
4.	Claims 1-4,10-13,15-17,21-23, 25, 30,31,33,36 and 39 are pending in this application.
Claims 1-4,10-13,15, 30,31,33,36 and 39 have been withdrawn.
Claims 16-17,21-23, and 25 have been rejected.

Claim Objections
5.	Claims 1-4,10-13,15, 30,31,33,36 and 39 have been withdrawn by the applicants after the election as mentioned above. Therefore, applicants are advised to correct the status of these claims as ‘withdrawn claims”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter
as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

8.	 Claims 16, 17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Nangia et al. US 2008/0260824 and as evidenced by Godin-Vilentchouk et al. US 2012/0045396.

9.	Regarding claims 16, 17, Nangia et al. discloses that a solubilized form of an insoluble drug can be incorporated into a dosage form and then absorbed onto an absorbent material such as aluminosilicate or silicate while still retaining the properties of a solid ([0115]) and drug can be nicotine also which is absorbed onto an absorbent material e.g. colloidal silicon dioxide ([0114]). Therefore, combining the teachings, it is understood that porous silicon including aluminosilicate can absorb drug in a solvent, while retaining the property of a solid ([0115]) to meet claims 16,17. It is understood that the step of absorption can be performed if nicotine is mixed with colloidal silicon dioxide and therefore, meets claim 16. It is to be understood that the synthetic aluminosilicate or silicate can retain the property of solid even after absorption ([0115]) and the final product can be in desired solid form also ([0114], [0115]). It is also evidenced by Godin-Vilentchouk et al. that silicon oxide is porous (at least in ([0057], [0068]). 
Nangia et al. discloses that porous membrane allows permeation of water into the matrix ([0081]) and nicotine can be liquid ([0114]) and colloidal silicon can be absorbent material ([0114]) including aluminosilicate ([0115]). Therefore, one of ordinary skill in the art can use silicon oxide and/or aluminosilicate  as absorbent material ([0081], [0114], [0115]). It is also evidenced by Godin-Vilentchouk et al. that  silicon oxide is porous material (at least in ([0057], [0068], [0074], [0075]).

10.	Claims 21, 22 and 25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Nangia et al. US 2008/0260824 and as evidenced by Godin-Vilentchouk et al. US 2012/0045396 as applied to claim 16 and further in view of Gao et al. US 2013/0186419.

11.	Regarding claims 21, 22, Nangia et al. discloses that solubilized form can be used and even if it is water insoluble, oil-based soluble form can be used ([p0115]). Therefore, nicotine can also be used in soluble form.
However, Nangia et al. is specifically silent to address “further comprising diluting nicotine” as claimed in claim 21. 
Gao et al. discloses nicotine obtained by extracting nicotine from tobacco using water (at least in [0060]) and therefore, it is interpreted that nicotine in tobacco is extracted with water (i.e. diluted soluble form) nicotine in water to meet claim limitation of “further comprising diluting nicotine with a diluent prior to mixing the nicotine with the porous solid” as claimed in claim 21. It is to be noted that diluent is water, solvent, to meet claim 22. It is also to be noted that it is within the skill of one of ordinary skill in the art to dilute nicotine (in water) further, if needed, after extraction, to make proper concentration of nicotine  in order to have desired final amount in the  solution  to be used to allow to absorb in porous silicon to make final product with desired concentration including the concentration suitable for desired purpose. 
Gao et al. also discloses that additives may be considered including flavorants’, sweeteners etc. ([0057]). Therefore, if additives are used with nicotine, it can read on dilution of nicotine to meet claim 22.
One of ordinary skill in the art before the effective filling date of the claimed invention to modify Nangia et al. to include the teaching of Gao et al. to dilute nicotine (in water) further, if needed, after extraction, to make proper concentration of nicotine  in order to have desired final amount in the  solution  to be used to allow to absorb in porous silicon to make final product with desired concentration including the concentration suitable for desired purpose and also the nicotine can be diluted with additives like diluent can include any additives including green tea, flavorings etc. in order to have desired nicotine amount in combination with other nutritional additives in the final product. 

12.	Regarding claim 25, Nangia et al. is silent about “to equilibrate within a sealed container for at least 1 hour”. 
Gao et al. discloses that the product can then be sent to bulk storage and packaged ([0084]) and can be packaged in a container having a lid ([0034]).
One of ordinary skill in the art before the effective filling date of the claimed invention to modify Nangia et al. to include the teaching of Gao et al. to packaged the final product ([0084]) and can be packaged in a container having a child resistant  lid ([0034]) in order to keep in tight packaged condition for further use.
It is to be noted that the combinations of prior art do not specifically disclose the claim limitation of “equilibrate within a sealed container for at least one hour” as claimed in claim 25.
However, it is within the skill of one of ordinary skill in the art to optimize the equilibration time including claimed “at least one hour” after it is packaged to make it equilibrated properly in order to have well absorbed stabilized final product.
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the time of equilibration are  variables,  that can be modified, among others, by adjusting the amount of time needed for the nicotine solution to be absorbed properly, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount of “at least one hour” cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time in Nangia et al., to amounts, including that presently claimed, in order to obtain the desired effect e. g. desired amount of time needed for the nicotine solution to be absorbed properly to have final stable porous solid-nicotine mixture  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

13.	Claim 23 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Nangia et al. US 2008/0260824 as applied to claim 16 and further in view of Liu et al. US 2011/0014132.

14.	Regarding claim 23, Nangia et al. is silent about the amount of nicotine is used in such composition.
Liu et al. discloses that nicotine is used in an amount from about 0.01% to 15% by weight to make solid preparation ([0115]) in order to have nicotine replacement tablet ([0113]) and it includes other components including silicon also (at least in [0061]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nangia et al. by including the teaching of Liu et al. to consider the amount of nicotine in an amount from about 0.01% to 15% by weight to make solid preparation ([0115]) in order to have nicotine replacement tablet ([0113]). 

Conclusion
15.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792